Citation Nr: 0031083	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.  

This matter arose from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence to reopen the veteran's claim for service connection 
for bilateral hearing loss had not been submitted.  The 
veteran disagreed with that decision and submitted additional 
evidence.  The RO thereafter continued to find that new and 
material evidence had not been submitted, and continued its 
denial of the claim.  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.

The veteran testified that he would like to seek service 
connection for tinnitus.  That issue is not currently on 
appeal, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed March 1981 RO decision denied service 
connection for bilateral hearing loss.  

2.  The evidence associated with the claims file subsequent 
to the March 1981 rating decision includes a diagnosis of 
sensorineural hearing loss and an opinion that the loss is 
probably from noise exposure in service, thus it tends to 
establish a material fact which was not already of record at 
the time of the RO's March 1981 rating decision.






CONCLUSIONS OF LAW

1.  An unappealed March 1981 RO decision which denied the 
veteran's claim of service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the March 1981 rating 
decision is new and material; thus, the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from hearing loss 
bilaterally, and that this disability is directly related to 
his naval service.  He reports that he was exposed to 
acoustic trauma while working with planes in service, and 
that he can trace his hearing loss back to that time period.  

In the instant case, the March 1981 RO decision which denied 
the veteran's claim for service connection for hearing loss 
is final, as it was the last disposition in which the claim 
was finally disallowed on any basis.  The relevant evidence 
at that time consisted of the veteran's service medical 
records, VA medical examination reports dated in January 
1981, and the veteran's statements.  Consequently, the 
evidence that must be considered in determining whether the 
claim may be reopened based on new and material evidence is 
that added to the record since the 1981 decision.  

When the RO denied the veteran's claim of entitlement to 
service connection for a bilateral hearing loss in the 1981 
rating decision, it found that the veteran did not currently 
have hearing loss and that he did not have hearing loss in 
service.  The RO cited the fact that the veteran had 
audiograms in 1977 and 1979 which showed no hearing loss.  It 
was also noted that the January 1981 examination showed 
essentially normal hearing.  The RO concluded that the 
veteran did not have hearing loss in service and that no 
hearing loss was currently found. 

The veteran was given notice of this decision, but he did not 
disagree with the rating decision within one year of the date 
of the decision.  

The March 1981 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. See 38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the 1981 denial includes an October 
1999 VA examination report and a January 1999 report from a 
private doctor.  The veteran's doctor indicated in his report 
that the veteran reported a history of bilateral hearing loss 
since service.  The veteran stated that he had been around 
jet aircraft during that time.  The examiner conducted an 
audiogram, which showed bilateral mild to moderate 
sensorineural hearing loss.  The examiner made an assessment 
of sensorineural hearing loss, probably related to noise 
exposure.  The examiner added that, "after reviewing the 
[veteran's] history, there was a high probability that this 
is service connected."  

The Board notes that additional development was undertaken 
following the submission of the private examination report.  
Namely, a VA audiological evaluation was conducted in October 
1999.  However, that examination report contains an opinion 
which is unfavorable to the veteran's claim.  The examiner 
opined that the current hearing loss was not related to 
service.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which removed the requirement that a veteran submit 
a well-grounded claim.  The new law affects claims pending on 
or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999, to November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board finds the private medical opinion to be new and 
material, as it bears directly and substantially upon the 
specific matter under consideration.  The opinion is offered 
to establish that the veteran currently hearing loss related 
to service, and the case was denied in 1981 because no 
evidence showed hearing loss related to service.  The opinion 
tends to prove that hearing loss was incurred in service.  
The opinion is new and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the test for new and material evidence set forth in 
38 C.F.R. § 3.156 has been met, and the claim must be 
reopened.  

In sum, the evidence added since the 1981 final decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
medical opinion relates to two facts material to the 1981 
denial, namely whether the veteran has hearing loss and 
whether that loss is related to service.  Thus, the Board 
finds, as set forth above, that new and material evidence has 
been submitted.  The case is now reopened.  However, the 
Board also finds that additional development by the RO is 
warranted prior to adjudication of this appeal on the merits 
by the Board.



ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  To this extent only, the appeal is granted.  


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury  incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels dB or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000).

Medical records show that the veteran now meets the criteria 
for hearing loss set forth in 38 C.F.R. § 3.385.  The lack of 
any evidence of a hearing loss disability in service or at 
separation is not fatal to the veteran's claim.  Laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, the crucial issues to be determined are 
whether the veteran currently satisfies the criteria of 38 
C.F.R. § 3.385, and whether there is a basis for linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter referred to as the Court):

Where the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect 
the auditory system and post-service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385 ....  For example, if the record shows 
(a) acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in test 
thresholds in service, though still not meeting 
the requirements for a "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a 
medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

In the present case, the RO denied the veteran's claim based 
on a finding that no new and material evidence had been 
submitted.  As the Board has found new and material evidence, 
a review on the merits is warranted.  However, the RO has 
thus not yet reviewed the case on the merits.  

Moreover, as noted earlier in this decision, on November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the development accomplished by 
the RO prior to the change in the law does, per se, not fully 
comply with the new requirements with regard to notice and an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  The RO 
adjudicated the veteran's claim on the basis of whether new 
and material evidence had been submitted, and concluded that 
such evidence had not been presented.  However, the Board has 
determined this date that new and material evidence 
sufficient to reopen the veteran's claim has been submitted 
and reopened the veteran's claim.  The Board finds that the 
veteran should be afforded the opportunity to have his 
reopened claim initially adjudicated by the RO on the merits, 
and that he be provided the opportunity to submit additional 
evidence and argument on this matter so as to avoid any 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
essentially satisfied by VA examination performed in 1999.  
However, it does not appear that the recent legislative 
changes preclude further examination such as to resolve 
conflicting medical opinions, and, in fact, may require this 
or similar development.  

In view of the VA's duty to assist as recently restated by 
Congress, the Board finds that consideration on the merits at 
this time prior to RO review and development could result in 
prejudice to the veteran.  As such, in light of the recent 
amendment, the Board believes that additional development 
would be helpful.  

Therefore, this case is REMANDED for the following action:

1.  The veteran should be provided with 
laws and regulations pertinent to service 
connection for hearing loss.  The veteran 
should be given an opportunity to provide 
argument and evidence to support his 
claim. 

2.  The RO should review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  This 
development may include further 
examination of the veteran if such 
examination would aid in substantiating 
the veteran's claim. 

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for hearing loss on the 
merits.  If any benefit sought remains 
denied, the veteran and his 
representative, if any, should then be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  In the supplemental 
statement of the case, the RO should 
document that the notification and 
development requirements mandated by the 
Veterans Claims Assistance Act of 2000 
have been completed.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 11 -


